EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Denver Bandstra and Philip Mendes da Costa on September 7, 2022.  See attached Interview Summary.  
The application has been amended as follows: 

IN THE CLAIMS

Amend claim 1 (last clause) as follows:
(d) a suction motor positioned in the air flow passage downstream from the cyclone chamber,
wherein the ribs are slideably moveable in a radial direction. 

Amend claim 10 as follows:
10. (Amended) [[a]] A surface cleaning apparatus comprising:
an air flow passage extending from a dirty air inlet to a clean air outlet;
a cyclone chamber positioned in the air flow passage, the cyclone chamber having a longitudinal axis defining a longitudinal direction, an air inlet at a cyclone air inlet end of the cyclone chamber, an opposed end longitudinally spaced from the air inlet end and a cyclone air outlet comprising a cyclone chamber outlet port, the cyclone having a direction of rotation of air in the cyclone chamber;
a physical filtration member positioned in the cyclone chamber upstream from the cyclone chamber outlet port, the physical filtration member having a longitudinal axis, an outer wall wherein at least a portion of the outer wall is porous, and a plurality of ribs spaced around the outer wall, each rib of the plurality of ribs extending between a first terminal end and a second terminal end, wherein the first terminal end and the second terminal end of the ribs are moveable outwardly with respect to the outer wall; and,
a suction motor positioned in the air flow passage downstream from the cyclone chamber.

Amend claim 27 (third clause) as follows:
(c)  a physical filtration member positioned in the cyclone chamber upstream from the cyclone chamber outlet port, the physical filtration member having a longitudinal axis, an outer wall wherein at least a portion of the outer wall is porous, and a plurality of ribs spaced around the outer wall, each rib of the plurality of ribs having a length, wherein the ribs, along their entire length, are moveable between a radially expanded position and a radially retracted position; and,

Rejoin claims 2, 4-6, and 8.
Cancel claims 3, 7, 9, 21, and 23-26.


Allowable Subject Matter
Claims 1, 2, 4-6, 8, 10, 11, 13, 15-20, 22, and 27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claims 1, 10, and 27, the closest art of record, Kasper ‘751, discloses the limitations of the claims, as described in the Office action filed July 14, 2022, however, Kasper, alone or in combination, does not teach, suggest, or make obvious ribs that are slidably moveable in a radial direction (claim 1), that the terminal ends of the ribs move outwardly (claim 10), or that the ribs are moveable along their entire length in a radially expanded position (claim 27), as particularly required by the claims, and in combination with the additional elements of the claims.  Claims 2, 4-6, 8, 11, 13, 15-20, 22 are allowed as being dependent from an allowed claim, claims 2, 4-6, and 8 having been rejoined as being consistent with the elected invention.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723